                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                      NO. 7:09-CR-33-FL-1
                                      NO. 7:16-CV-235-FL

JOSHUA HUNT,                                    )
                                                )
                             Petitioner,        )
                                                )
          v.                                    )                       ORDER
                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                             Respondent.        )


       This matter is before the court on petitioner’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 (DE 196), which challenges petitioner’s convictions and

sentence for two counts of possessing a firearm in furtherance of a crime of violence in light of the

United States Supreme Court’s rulings in Johnson v. United States, 135 S. Ct. 2551 (2015) and

United States v. Davis, 139 S. Ct. 2319 (2019). For the reasons that follow, the court denies

petitioner’s motion to vacate.

                                           BACKGROUND

       On August 3, 2009, petitioner pleaded guilty, pursuant to a written plea agreement, to two

counts of Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (counts 2 and 7); carjacking, in

violation of 18 U.S.C. § 2119 (count 5); two counts of discharging a firearm during and in relation

to a crime of violence, in violation of 18 U.S.C. § 924(c) (counts 10 and 12); and possession with

intent to distribute in excess of five grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(count 15). On November 10, 2009, the court sentenced petitioner to concurrent terms of 210

months’ imprisonment on counts 2, 7, and 15, a concurrent term of 180 months’ imprisonment on




          Case 7:09-cr-00033-FL Document 261 Filed 10/23/20 Page 1 of 5
count 5, a consecutive term of 120 months’ imprisonment on count 10, and a consecutive term of

300 months’ imprisonment on count 12, producing an aggregate custodial sentence of 630 months.

       On June 27, 2016, petitioner filed the instant motion to vacate, set aside, or correct

sentence, asserting that his § 924(c) convictions and career offender designation should be vacated

in light of Johnson. On August 4, 2016, respondent moved to stay the § 2255 proceedings

pending the United States Court of Appeals for the Fourth Circuit’s resolution of United States v.

Simms, 914 F.3d 229 (4th Cir. 2019). The court granted the motion to stay that same day. The

Fourth Circuit decided Simms on January 24, 2019, but stayed the mandate pending the Supreme

Court’s decision in United States v. Davis, No. 18-431. The Supreme Court decided Davis on

June 24, 2019.

       On July 24, 2019, the court lifted the stay and directed the parties to file supplemental

briefing addressing the effect of Simms and Davis on petitioner’s motions. The parties then

requested further stay pending resolution of United States v. Ali, No. 15-4433 (4th Cir.), which

the court granted. On January 16, 2020, the court lifted the stay and directed the parties to file

supplemental briefing addressing whether the Fourth Circuit’s decision in United States v. Mathis,

932 F.3d 242 (4th Cir. 2019), forecloses petitioner’s claims. Petitioner filed supplemental brief

on January 23, 2020, conceding that Mathis forecloses his claims. Respondent filed supplemental

brief on February 3, 2020, arguing petitioner’s § 2255 motion should be dismissed pursuant to

Federal Rule of Civil Procedure 12(b)(6).




                                                2




          Case 7:09-cr-00033-FL Document 261 Filed 10/23/20 Page 2 of 5
                                           DISCUSSION

A.     Standard of Review

       A petitioner seeking relief pursuant to 28 U.S.C. § 2255 must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). “Unless the motion

and the files and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” Id. § 2255(b).

B.     Analysis

       Pursuant to 18 U.S.C. § 924(c), a person convicted of discharging a firearm “during and in

relation to any crime of violence or drug trafficking crime” is subject to a mandatory minimum

punishment of 10 years’ imprisonment for the first conviction, and mandatory consecutive

sentence of 25 years’ imprisonment for the second conviction. 18 U.S.C. § 924(c)(1)(A)-(C).

The sentence shall run consecutive to any sentence imposed for the predicate crime of violence or

drug trafficking crime. Id. § 924(c)(1)(A). Section 924(c)(3) defines crime of violence as an

offense that is a felony and:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another [the “force clause”], or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense
       [the “residual clause”].

Id. § 924(c)(3)(A)-(B).


                                                  3




          Case 7:09-cr-00033-FL Document 261 Filed 10/23/20 Page 3 of 5
        Davis and Simms held that § 924(c)(3)(B) is unconstitutionally vague, thereby rendering

invalid § 924(c) convictions based on the residual clause definition of crime of violence. Davis,

139 S. Ct. at 2336; Simms, 914 F.3d at 237. The Davis and Simms decisions, however, do not

call into question the constitutionality of § 924(c)(3)(A). Thus, if petitioner’s predicate offenses

qualify as crimes of violence under subsection (c)(3)(A) (the force clause), his convictions remain

valid. See Mathis, 932 F.3d at 263-64.

        Petitioner’s predicate offenses are carjacking and Hobbs Act robbery.1 The Fourth Circuit

has held that these offenses qualify as crimes of violence under § 924(c)’s force clause. See id.

at 265-66 (holding “Hobbs Act robbery constitutes a crime of violence under the force clause of

Section 924(c)”); United States v. Evans, 848 F.3d 242, 244, 247 (4th Cir. 2017). Accordingly,

petitioner’s § 924(c) convictions remain valid, notwithstanding Davis and Simms.                             As to

petitioner’s challenge to his advisory career offender enhancement, the claim is not cognizable in

a habeas corpus proceeding. See United States v. Foote, 784 F.3d 931 (4th Cir. 2015); see also

Beckles v. United States, 137 S. Ct. 886, 895 (2017) (holding advisory sentencing Guidelines are

not subject to void-for-vagueness challenge based on Johnson and its progeny).

C.       Certificate of Appealability

        Having determined that petitioner is not entitled to relief, the court turns to whether a

certificate of appealability should issue. A certificate of appealability may issue only upon a

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The


1
          The indictment charged petitioner with possessing a firearm in furtherance of substantive carjacking and
Hobbs Act robbery as charged in counts 9 and 11, respectively, both of which were dismissed at sentencing. (DE 1,
103). Petitioner’s § 924(c) convictions, however, do not require convictions on the predicate crimes of violence.
See United States v. Carter, 300 F.3d 415, 425 (4th Cir. 2002); see also United States v. Nelson, 27 F.3d 199, 200-01
(6th Cir. 1994) (collecting authority).
                                                         4




            Case 7:09-cr-00033-FL Document 261 Filed 10/23/20 Page 4 of 5
petitioner must demonstrate that reasonable jurists could debate whether the issues presented

should have been decided differently or that they are adequate to deserve encouragement to

proceed further. Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 483-84 (2000). After reviewing the claims presented on collateral review in light of the

applicable standard, the court finds that a certificate of appealability is not warranted.

                                          CONCLUSION

       Based on the foregoing, petitioner’s motion to vacate (DE 69) is DENIED. A certificate

of appealability is DENIED. The clerk is directed to close the instant § 2255 proceedings.

       SO ORDERED, this the 23rd day of October, 2020.


                                               _____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  5




          Case 7:09-cr-00033-FL Document 261 Filed 10/23/20 Page 5 of 5
